Case: 4:19-cv-00102-MTS Doc. #: 110 Filed: 08/11/21 Page: 1 of 3 PageID #: 1962




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

TABITHA HOLT, et al.,                           )
                                                )
            Plaintiffs,                         )
                                                )
      vs.                                       )           Case No. 4:19-cv-00102-MTS
                                                )
QUALIFIED TRUCKING SERVICES, INC.,              )
                                                )
            Defendant.                          )

                               MEMORANDUM AND ORDER

       This matter is before the Court on pro se Plaintiff Clyde Sutherland’s Motion in Support

of Federal Rule of Evidence 706, Doc. [107]. Plaintiff Sutherland, invoking Federal Rule of

Evidence 706, seeks to have this Court appoint Special Agents of the Federal Bureau of

Investigation to investigate the automobile crash that claimed the life of his son, Brandan Ray

Sutherland, and that is at the center of this suit. The Motion has been briefed and is ready for

adjudication. For the reasons stated herein, the Court will deny the Motion.

       Rule 706 of the Federal Rules of Evidence “authorizes the Court to appoint an expert

witness to testify in an action and order reasonable compensation be paid to the witness by the

parties, in such proportion as the Court directs.” Houston v. Corizon Health Care, No. 4:20-cv-

00291-JAR, 2021 WL 168747, at *1 (E.D. Mo. Jan. 19, 2021). Courts have wide discretion in

determining whether a Rule 706 appointment is warranted. Id. Courts generally will not appoint

an expert in the absence of compelling circumstances, since “[t]he appointment of experts under

Rule 706 . . . should be reserved for exceptional cases in which the ordinary adversary process

does not suffice.” Malady v. Corizon, No. 1:13-cv-80-SNLJ, 2013 WL 5835995, at *1 (E.D.

Mo. Oct. 30, 2013); see also Rachel v. Troutt, 820 F.3d 390, 397 (10th Cir. 2016) (“Though
Case: 4:19-cv-00102-MTS Doc. #: 110 Filed: 08/11/21 Page: 2 of 3 PageID #: 1963




[Rule 706] permits the district court to appoint a medical expert, courts rarely exercise this

power.”); Toney v. Hakala, 556 F. App’x 570, 571 (8th Cir. 2014) (emphasizing that courts

should appoint an expert witness “only under compelling circumstances” (quoting U.S. Marshals

Serv. v. Means, 741 F.2d 1053, 1059 (8th Cir. 1984) (en banc))). Finally, the purpose of Rule

706 is “‘to aid the Court,’ and not for the benefit of one of the parties.” Rueben v. United States,

No. 2:13-cv-33-DPM-JTK, 2014 WL 5460574, at *3 (E.D. Ark. Oct. 27, 2014) (citing Hannah v.

United States, 523 F.3d 597, 600 (5th Cir. 2008)).

       Here, the Court finds that the ordinary adversary process will suffice. Mr. Sutherland

previously was represented by counsel. The other Plaintiff, Ms. Holt, remains represented by

counsel, and Defendant also is represented by counsel. All had the ability to retain experts to use

at trial, and indeed, Mr. Sutherland, through his previous counsel, has designated an expert

witness. See Doc. [18]. While the varying reports on the collision issued by the Missouri State

Highway Patrol in this case, see Docs. [89] [92] [93], make this case unique in that regard, the

Court does not view that as a compelling circumstance to appoint yet another expert. The parties

still have their expert witnesses and can examine and cross-examine any relevant and material

witnesses from the Missouri State Highway Patrol to the extent the parties see fit. Considering

the claims and record before the Court, this case does not present the compelling circumstances

that justify the Court’s appointment of an expert witness. See Ashley v. McKinney, No. 4:19-cv-

00309-MTS, 2021 WL 1198066, at *5 (E.D. Mo. Mar. 29, 2021).

       Accordingly,




                                               -2-
Case: 4:19-cv-00102-MTS Doc. #: 110 Filed: 08/11/21 Page: 3 of 3 PageID #: 1964




      IT IS HEREBY ORDERED that Plaintiff Clyde Sutherland’s Motion in Support of

Federal Rule of Evidence 706, Doc. [107], is DENIED.

      Dated this 11th day of August, 2021.



                                             MATTHEW T. SCHELP
                                             UNITED STATES DISTRICT JUDGE




                                             -3-
